Name: 92/238/EEC: Commission Decision of 13 April 1992 calling upon the Kingdom of the Netherlands to postpone the adoption of a draft Regulation in respect of the labelling of emulsified fats (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  marketing;  Europe
 Date Published: 1992-05-06

 Avis juridique important|31992D023892/238/EEC: Commission Decision of 13 April 1992 calling upon the Kingdom of the Netherlands to postpone the adoption of a draft Regulation in respect of the labelling of emulsified fats (Only the Dutch text is authentic) Official Journal L 121 , 06/05/1992 P. 0048 - 0048COMMISSION DECISION of 13 April 1992 calling upon the Kingdom of the Netherlands to postpone the adoption of a draft Regulation in respect of the labelling of emulsified fats (Only the Dutch text is authentic) (92/238/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (1) as last amended by Commission Directive 91/72/EEC (2), and in particular Articles 16 and 17 thereof, Whereas, pursuant to the procedure laid down in Article 16 (2) of Directive 79/112/EEC, the Netherlands authorities notified the Commission of their intention to adopt a draft regulation relating to emulsified fats other than margarine and halvarine; Whereas the draft Regulation authorizes the sale of emulsified fats other than margarine and halvarine if the fat content of these products is included in the labelling; Whereas in accordance with Article 16 (2) of Directive 79/112/EEC, the Commission has consulted the other Member States within the Standing Committee on Foodstuffs; Whereas it has been generally acknowledged that indication of fat content is very important as an item of information which enables the consumer to make a distinction between the various types of products on the market; Whereas, however, for the Netherlands to apply such a measure unilaterally would be bound to hamper intra-Community trade considerably; Whereas this has led the Commission to give a negative opinion in accordance with the second subparagraph of Article 16 (2) of Directive 79/112/EEC; Whereas the most satisfactory solution to the problem raised by the Netherlands draft Regulation would be to draw up Community provisions; Whereas, on the one hand, the Commission recently adopted a proposal for a Council Directive amending Directive 79/112/EEC and introducing compulsory indication of the content of certain ingredients (3); Whereas, on the other hand, the Commission has adopted a proposal for a Council Regulation laying down marketing standards for certain milk and non-milk fats and fats composed of plant and animal products (4); Whereas any national initiative in this area should therefore be postponed for a suitable period; Whereas the measures taken under this Decision are in accordance with the opinion of the Standing Committee on Foodstuffs, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of the Netherlands shall, for a period of 12 months from the notification of this Decision, postpone the adoption of its draft Regulation in respect of measures requiring the fat content of emulsified fats to be indicated on the labelling of such products. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 13 April 1992. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 33, 8. 2. 1979, p. 1. (2) OJ No L 42, 15. 2. 1991, p. 27. (3) COM (91) 536 final. (4) COM (91) 462 final.